 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8       UNITED STATES OF AMERICA,                                   CASE NO. 1:14-CR-0070 AWI
 9                                Plaintiff
                                                                     ORDER FOR RESPONSE TO MOTION
10                      v.                                           FOR EARLY TERMINATION OF
                                                                     SUPERVISED RELEASE
11       TIMOTHY EARL WILSON,
12                                Defendant
13

14

15            On July 31, 2019, Defendant Timothy Wilson filed a motion for early termination of
16 supervised release. The Court finds that it is appropriate for the United States and the United

17 States Probation Office for the Eastern District of California to file a response, and for Defendant

18 to be given the opportunity to file a reply.

19            Accordingly, IT IS HEREBY ORDERED that:
20 1.         The United States and the United States Probation Office for the Eastern District of
21            California shall file a response to Defendant’s motion within fourteen (14) days of service
22            of this order;1
23 2.         Defendant may file a reply to the United States’ response within seven (7) days of service
24            of the United States’ response;2 and
25
     1
26    Factors identified in 18 U.S.C. § 3553 are to be considered in evaluating a request for early termination. To the
     extent that the United States or the United States Probation Office opposes early termination, their response shall
27   specifically address the relevant factors.
     2
28    If, after the Court reviews the submissions of the parties, the Court determines that a hearing is necessary, the Court
     will set a hearing date at that time.
 1 3.     The Clerk shall serve a copy of this order and a copy of Defendant’s motion (Doc. No. 45)
 2        on the United States Probation Office for the Eastern District of California.
 3
     IT IS SO ORDERED.
 4

 5 Dated: August 5, 2019
                                               SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
